Name: Commission Regulation (EC) No 1737/1999 of 4 August 1999 fixing the maximum export refund for white sugar for the 1st partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1489/1999
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities5. 8. 1999 L 206/7 COMMISSION REGULATION (EC) No 1737/1999 of 4 August 1999 fixing the maximum export refund for white sugar for the 1st partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1489/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector (1), as last amended by Commission Regulation (EC) No 1148/98 (2), and in particular the second subparagraph of Article 17(5) (b) thereof, (1) Whereas Commission Regulation (EC) No 1489/1999 of 7 July 1999 on a standing invitation to tender to deter- mine levies and/or refunds on exports of white sugar (3), requires partial invitations to tender to be issued for the export of this sugar; (2) Whereas, pursuant to Article 9(1) of Regulation (EC) No 1489/1999 a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question; (3) Whereas, following an examination of the tenders submitted in response to the 1st partial invitation to tender, the provisions set out in Article 1 should be adopted; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 For the 1st partial invitation to tender for white sugar issued pursuant to Regulation (EC) No 1489/1999 the maximum amount of the export refund is fixed at 52,474 EUR/100 kg. Article 2 This Regulation shall enter into force on 5 August 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 177, 1.7.1981, p. 4. (2) OJ L 159, 3.6.1998, p. 38. (3) OJ L 172, 8.7.1999, p. 27.